Appeal from a judgment of Supreme Court, Erie County (Tills, J.), entered February 20, 2002, which revoked defendant’s probation and imposed a sentence of imprisonment.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed, and the matter is remitted to Supreme Court, Erie County, for proceedings pursuant to CPL 460.50 (5).
Memorandum: On appeal from a judgment resentencing him upon a probation violation, defendant contends that the original sentence of probation violates Penal Law § 60.01 (2) (d). That contention is not properly before us inasmuch as there is no notice of appeal from the original judgment in the record before us, nor is there otherwise any indication in the record that an appeal from that judgment was perfected (see People v Reddy, 227 AD2d 961 [1996], lv denied 88 NY2d 1024 [1996]; People v Dabbs, 178 AD2d 848 [1991], lv denied 79 NY2d 946 [1992]). Present — Wisner, J.P., Hurlbutt, Burns, Lawton and Hayes, JJ.